

EXHIBIT 10.4


ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT is entered into this 7th day of April, 2005 by and
between Trilogy Capital Partners, Inc. (“Trilogy”) and Entrada Networks, Inc.
(“Entrada”).


BACKGROUND


Under the terms of a Letter of Engagement between Trilogy and Entrada dated
November 10, 2004, Entrada issued to Trilogy a warrant to purchase up to
10,000,000 shares of Entrada’s common stock (the “Common Stock”) at a per share
exercise price of $0.12 (the “Original Warrant Certificate”).


Under the terms of a Termination Agreement dated as of the date hereof, Trilogy
has agreed to assign to Entrada that portion of the Original Warrant Certificate
that evidences the right to purchase 8,500,000 shares of Common Stock, and
retain that portion of the Original Warrant Certificate evidencing the right to
purchase 1,500,000 shares of Common Stock.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


1. Trilogy hereby assigns, transfers, sells and sets over unto Entrada all of
Trilogy’s right, title and interest in that portion of the Original Warrant
Certificate that evidences the right to purchase 8,500,000 shares of Common
Stock, and Entrada accepts such assignment.


2. The assignment described in Section 1 above is expressly conditioned upon the
delivery by Entrada to Trilogy of a new warrant certificate evidencing the
1,500,000 share portion of the Original Warrant Certificate that is not assigned
to Entrada hereunder.


3. The assignment described in Section 1 above is made by Trilogy without
recourse or warranty, express or implied, except that Trilogy warrants that (i)
it is the owner and holder of the Original Warrant Certificate, (ii) it has not
assigned, transferred, pledged or hypothecated any interest in the Original
Warrant Certificate, and (iii) it has the full right and authority to transfer
and convey the interests described herein.


4. This Agreement shall be governed and construed under the laws of the State of
California.


5. This Agreement may be signed in any number of counterparts, which
counterparts shall be treated as originals for all purposes, and all so executed
shall constitute one agreement, binding on all of the parties hereto,
notwithstanding that all parties are not signatory to the same counterpart.


6. This Agreement and the Termination Agreement constitute the entire Agreement
among the parties, supersede all prior agreements, and may not be modified or
amended except in writing executed by all parties hereto.

 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the day and year first above written.




ENTRADA NETWORKS, INC.
 
 
By: /s/ Kanwar J. S. Chadha
Kanwar J.S. Chadha Ph.D
President and Chief Executive Officer
TRILOGY CAPITAL PARTNERS, INC.
 
 
By: /s/ Paul Karon
Paul Caron, President



